Citation Nr: 0410793	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.





ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 determination of the Department of Veterans Affairs 
Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United States 
Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service, and therefore he 
is not basically eligible for VA benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003), does not apply in the 
instant case.  The only issue before the Board is whether the 
veteran had qualifying service for the benefits sought.  The 
record includes service department verification of the veteran's 
service.  Because qualifying service and how it may be established 
are outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has recognized 
that enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  Mason v. Principi, 16 Vet.App. 129 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000). 

I.  Facts

With a July 2002 claim of service connection for a peptic ulcer, 
pulmonary edema, and arteriosclerosis, the claimant submitted 
certification from the General Headquarters, Armed Forces of 
Philippines that he served with the recognized guerillas of the 
USAFFE from February 1942 to December 1945.  The appellant also 
submitted a clinical report from private physician, Dr. Aldea, 
dated in January 1945, which described the appellant's ailments.

Thereafter, the RO received certification from the National 
Personnel Records Center (NPRC) that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States Armed 
Forces, and thereby denied the veteran's claim.  Upon receiving 
the appellant's disagreement with the decision, the RO again 
contacted the NPRC, which again stated that there was no record of 
service for the appellant.

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis that he 
served with the U.S. Armed Forces in the Philippines.  The 
appellant contends that under the legal standards from 1945 his 
documentation of service would have been recognized as part of the 
United States Armed Forces.  

II.  Laws and Regulations

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized guerrilla 
forces under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air service 
for the purposes of any law of the United States conferring 
rights, privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in the 
Armed Forces, except for specified benefits including disability 
compensation benefits authorized by chapter 11, title 38, United 
States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 
(2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 3.203(a) 
(2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows the 
following:  (1) service of four months or more; (2) discharge for 
disability incurred in the line of duty; or (3) ninety days 
creditable service based on records from the service department 
such as hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b) (2003).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet the 
requirements discussed above, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c) (2003).

The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. 
App. 340 (1997).




III.  Analysis

The Board's decision is governed by the current law and 
regulations.  The appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  Therefore, VA requested the service department to 
verify whether the appellant served in the U.S. Armed Forces in 
the Philippines.  The record submitted on appeal illustrates that 
the service department twice certified that it had no record of 
the appellant serving as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of the 
U.S. Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992). 

Because the service department certified that the appellant had no 
service in the U.S. Armed Forces in the Philippines, the appellant 
is not basically eligible for VA benefits.  


ORDER

Entitlement to VA benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



